United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 18, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60990
                          Summary Calendar



OLWIDCH DELVOIS,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A42 850 309
                        --------------------

Before SMITH, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Olwidch Delvois petitions this court for review of the Board

of Immigration Appeals’s (BIA) order that dismissed for lack of

jurisdiction his appeal from the Immigration Judge’s (IJ)

decision removing him to Haiti.   Delvois’s petition for review

was converted from a habeas corpus petition filed pursuant to 28

U.S.C. § 2241 in the Eastern District of New York.      See Rosales

v. Bureau of Immigration and Customs Enforcement, 426 F.3d 733,

736 (5th Cir. 2005), cert. denied, 126 S. Ct. 1055 (2006).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60990
                                -2-

     Delvois has previously filed a petition for review in this

court, which was dismissed for lack of jurisdiction.   Delvois v.

Ashcroft, No. 04-60699 (5th Cir. Nov. 2, 2004) (unpublished).   We

lack jurisdiction under 8 U.S.C. § 1252(d)(2) to consider a

second petition for review.   See Restrepo v. Winfrey, 162 F.

App’x 311, 313 (5th Cir. 2006).

     Accordingly, Delvois’s petition for review is DISMISSED for

lack of jurisdiction.   Delvois’s motion for release pending

appeal is DENIED.